Upon Motion of the Defendants Counsel made unto this Court, it was Alledged That Thomas Lamboll Esq. was by an Order of this Court the nth *458Ultimo Appointed one of the Auditors to view Examine State and Adjust the Accounts and Vouchers of the Estate of William Harvey deceased, But that he hath since refused to take upon himself the Burthen thereof, it was therefore prayed That Mr. John Bassnett may be appointed Auditor in the room of the said Thomas Lamboll, Whereupon it is by this Court Ordered, That the said Mr. Bassnett be appointed for that purpose, And that he in Conjunction with Mr. John Colcock the other Auditor do Examine State Adjust and Settle the Said Accounts and Vouchers, and make their Report therein to this Court on or before the sitting of the same in May Term next, pursuant to the Directions of the said Order of this Court made the i ith day of March last past.
Alexr Stewart Deputy Register in Chancery